Exhibit 10.7

 

CF Finance Acquisition Corp. III

110 East 59th Street

New York, NY 10022

November 12, 2020

 

CF Finance Holdings III, LLC

110 East 59th Street

New York, NY 10022



 

Re: Administrative Services Agreement

 

Ladies and Gentlemen:

 

This letter agreement by and between CF Finance Acquisition Corp. III (the
“Company”) and CF Finance Holdings III, LLC (the “Sponsor”), dated as of the
date hereof, will confirm our agreement that, commencing on the date the
securities of the Company are first listed on the Nasdaq Capital Market (the
“Listing Date”), pursuant to a Registration Statement on Form S-1 and prospectus
filed with the U.S. Securities and Exchange Commission (the “Registration
Statement”) and continuing until the earlier of the consummation by the Company
of an initial business combination or the Company’s liquidation (in each case as
described in the Registration Statement) (such earlier date hereinafter referred
to as the “Termination Date”):

 

(i) The Sponsor shall make available, or cause to be made available, to the
Company, 110 East 59th Street, New York, NY 10022 (or any successor location of
the Sponsor), certain office space, utilities and secretarial and administrative
support as may be reasonably required by the Company. In exchange therefor, the
Company shall pay the Sponsor the sum of $10,000 per month on the Listing Date
and continuing monthly thereafter until the Termination Date; and

 

(ii) The Sponsor hereby irrevocably waives any and all right, title, interest,
causes of action and claims of any kind as a result of, or arising out of, this
letter agreement (each, a “Claim”) in or to, and any and all right to seek
payment of any amounts due to it out of, the trust account established for the
benefit of the public stockholders of the Company and into which substantially
all of the proceeds of the Company’s initial public offering will be deposited
(the “Trust Account”) as a result of, or arising out of, this letter agreement,
and hereby irrevocably waives any Claim it may have in the future, which Claim
would reduce, encumber or otherwise adversely affect the Trust Account or any
monies or other assets in the Trust Account, and further agrees not to seek
recourse, reimbursement, payment or satisfaction of any Claim against the Trust
Account or any monies or other assets in the Trust Account for any reason
whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

No party hereto may assign either this letter agreement or any of its rights,
interests, or obligations hereunder without the prior written approval of the
other party. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee.

 

This letter agreement constitutes the entire relationship of the parties hereto,
and any litigation between the parties (whether grounded in contract, tort,
statute, law or equity) shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of law principles.

 

This letter agreement may be executed in any number of original or facsimile
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument. In the event that any signature is delivered by facsimile
transmission or any other form of electronic delivery, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such signature
page were an original thereof.

 

[Signature Page Follows]


 



 

 

 

  Very truly yours,       CF Finance Acquisition Corp. iii         By: /s/
Howard W. Lutnick     Name:  Howard Lutnick     Title: Chief Executive Officer

 

AGREED TO AND ACCEPTED BY:

 

CF FINANCE HOLDINGS III, LLC

 

By: /s/ Howard W. Lutnick     Name: Howard Lutnick     Title:   Chief Executive
Officer  

  

[Signature Page to Administrative Services Agreement – CF Finance Acquisition
Corp. III] 

 

 

 

 

